Appeal by the People, as limited by its brief, from (1) so much of an order of the Supreme Court, Queens County, dated March 24, 1975, as, after a hearing, suppressed defendant’s confession, and (2) so much of a further order of the same court, dated April 18, 1975, as, upon reargument, adhered to the aforesaid determination. Appeal from the order dated March 24, 1975 dismissed. That order was superseded by the order dated April 18, 1975. Order dated April 18, 1975 affirmed insofar as appealed from. No opinion. Rabin, Acting P. J., Hopkins, Latham, Margett and Christ, JJ., concur.